                    IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No. 1:20-CV-00613



       NATIONAL ASSOCIATION FOR THE
       ADVANCEMENT OF COLORED PEOPLE,                         SUPPLEMENTAL BRIEF IN
       et al.,                                                SUPPORT OF PLAINTIFFS’
                                                              SECOND MOTION FOR A
                     Plaintiffs,                              TEMPORARY RESTRAINING
       v.                                                     ORDER AND PRELIMINARY
                                                              INJUNCTION
       JERRY PETERMAN, et al.,

                     Defendants.

       Plaintiffs seek a preliminary injunction to block County Defendants’ policy of

prohibiting protest at or near the Courthouse. Specifically, Plaintiffs seek to protest on (1)

the steps on the north, east, south, and west sides of the Courthouse (“Courthouse steps”),

see Ex. 1 (Second Kersey Decl.) ¶ 5; (2) the lawns on each side of the Courthouse

(“Courthouse grounds”), id. ¶¶ 3, 4; (3) the sidewalk encircling the Courthouse and the

shorter walkways connecting the steps on each side to that longer sidewalk (together,

“Courthouse sidewalk”), id. ¶ 3; (4) the area marked “reserved” between the Courthouse

sidewalk and the Confederate monument, where cars do not drive or park (“reserved

area”), id. ¶ 9; and (5) the red pedestrian path that runs from the Courthouse sidewalk

along the west side of the Confederate monument up to the front curb framing the

landscaped mound and flowers (“Confederate monument sidewalk”), id. ¶ 11.

       Each of these spaces constitutes a traditional public forum. This Court has already

held that the Courthouse steps, sidewalk, and grounds “are a traditional public forum,”

                                              1


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 1 of 7
DE 57 (Memorandum Opinion and Order) at 5–6, and has recognized that “it is

undisputed that [the Courthouse steps, sidewalk, and grounds, and the reserved area] are a

traditional public forum.” Id. at 13. With respect to the reserved area, the Court correctly

considered it to be “part of the sidewalk” after finding that “no vehicles travel between

the statue and the courthouse” and that “it is not used as a parking space.” Id. at 5.1

       Plaintiffs additionally seek to protest on the Confederate monument sidewalk,

which is equally a traditional public forum. “The typical traditional public forum is

property which has the physical characteristics of a public thoroughfare, which has the

objective use and purpose of open public access or some other objective use and purpose

inherently compatible with expressive conduct, and which by history and tradition has

been used for expressive conduct.” Warren v. Fairfax Cty., 196 F.3d 186, 191 (4th Cir.

1999) (internal citations omitted). This describes the Confederate monument sidewalk.

       While the Confederate monument sidewalk may look like a crosswalk because it is

painted, it does not cross any roadway—it runs from the Courthouse sidewalk across the

reserved area, in which no vehicles can drive or park, and then along the west side of the

monument up to the front curb separating the sidewalk from the flowers surrounding the


1
  Plaintiffs read the Court’s Order to define the reserved area as part of the sidewalk and,
therefore, to hold that it is a traditional public forum. To the extent that the status of that
area is in dispute, however, Plaintiffs argue that the reserved area is equally a traditional
public forum for largely the same reasons that follow with respect to the Confederate
monument sidewalk: it has the physical characteristics of a public thoroughfare; it is
designed for safe walking, as vehicles cannot travel through it and do not park there, see
DE 57 at 5; Ex. 1 ¶ 9; it lies directly in front of a seat of government, see Ex. 1 ¶ 9; and
there is a history of protest or expressive events in that location, see Ex. 2 (Alamance
Gleaner May 28, 1914 news article).

                                               2


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 2 of 7
Confederate monument. See Ex. 1 ¶¶ 9, 11; see also DE 57 at 5. Accordingly, it “has the

physical characteristics of a public thoroughfare.” Warren, 196 F.3d at 194. And its use

and function are identical to that of all sidewalks: it is “designed for safer and more

convenient walking.” Id. at 195. The fact that it is close to trafficked streets “does not

suggest that it is not a public forum.” Id. (holding that narrow median surrounded by

streets and U-shaped driveway is a traditional public forum).

       In addition, as “an outdoor, non-enclosed area, open to the public,” the

Confederate monument sidewalk is “compatible with expressive activity.” Id. at 195–96.

That it “l[ies] directly in front of a seat of government provides support for the idea that

[it] is a traditional public forum.” Id. Indeed, this makes it “part of a class of property

which, by history and tradition, has been treated as a public forum.” Id. at 196. See also

Occupy Columbia v. Haley, 738 F.3d 107, 121 (4th Cir. 2013) (holding that State House

grounds are a traditional public forum because they are “‘the site of the State

Government’ and comprise . . . ‘city [property] open to the general public’” (quoting

Edwards v. South Carolina, 372 U.S. 229, 235 (1963)). Protests and other expressive

events have historically taken place on the Confederate monument sidewalk, including

the monument’s dedication in 1914. See Ex. 2 and DE 47-3 ¶¶ 3, 4 (regarding May 2017

pro-Confederate rally). Thus, the Confederate monument sidewalk—like the Courthouse

steps, grounds, and sidewalk—constitutes a traditional public forum.

       Plaintiffs face restrictions on their ability to protest in each of these traditional

public forums. See DE 57 at 8–11 (describing County Defendants’ prohibitions on protest

as applied to Plaintiffs). Since Plaintiffs filed their Reply on August 3, County

                                               3


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 3 of 7
Defendants have continued to prevent Plaintiffs and other protesters from protesting on

the Courthouse steps, sidewalk, and grounds, and the Confederate monument plaza and

sidewalk. See Ex. 3 (Wells Decl.) ¶¶ 2, 5–7, 9–10 (describing experience of Alamance

Sheriff personnel telling a protester who wore a shirt and carried a small sign that both

read “Black Lives Matter” on the north Courthouse sidewalk and Confederate monument

sidewalk that he could not be there during court hours on August 4 or after 8:30 PM on

August 10); Ex. 4 (Chestek Decl.) ¶¶ 2–4, 6 (describing physical barriers blocking

protesters from accessing the north Courthouse steps, grounds, and sidewalk, and the

reserved area and Confederate monument sidewalk on August 1).

       These are not reasonable time, place, and manner restrictions. To justify any

restriction in a traditional public forum, “[t]he County defendants must show that the

proffered harms are ‘real, not merely conjectural,’ and that the policy ‘alleviate[s] these

harms in a direct and material way.’” DE 57 at 14 (quoting Satellite Broad. & Comm’cns

Ass’n v. F.C.C., 275 F.3d 337, 356 (4th Cir. 2001) (alterations in original). But, as the

Court has recognized, County Defendants have banned protests “which do not ‘obstruct[]

the sidewalks or access to the Building, threaten[] injury to any person or property, or in

any way interfere[] with the orderly administration of the building or other parts of the

grounds.’” Id. (quoting United States v. Grace, 461 U.S. 171, 182 (1983) (alterations in

original). Long-established First Amendment jurisprudence prohibits such restrictions.

       “[T]here is no evidence of any obstruction of the sidewalks or access to the

courthouse. There is no evidence that protests have ever disrupted the ordinary functions

of the courthouse . . . [T]here is no evidence that the plaintiffs here have threatened injury

                                              4


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 4 of 7
to any person or have interfered with the orderly administration of the building.” DE 57

at 14–15. To the contrary, the evidence shows that a prohibition on protest at the

Courthouse grounds is not necessary to ensure unobstructed access to or the orderly

administration of the Courthouse. See Ex. 1 ¶ 5 (noting that there are four doors into and

out of the Courthouse, with steps wide enough to enable several people to come in and

out of the doors comfortably at the same time). Nor is such a prohibition necessary to

prevent injury to any person or property. See id. ¶ 9 (noting that the Confederate

monument sidewalk does not run through traffic and that the reserved area is not open to

traffic); see also Ex. 3 ¶¶ 2–3, 8 (describing protests involving one and three people,

respectively); Ex. 4 ¶¶ 5, 7–8 (describing small size of protests and lack of any violence

or threat of violence between protesters and counter-protesters at recent protests). County

Defendants’ restrictions are therefore unconstitutional.

       Notwithstanding Defendants’ current lack of a permitting scheme, Plaintiffs agree

that Defendants can enforce “content-neutral [time, place, and manner restrictions that]

are narrowly tailored to serve a significant government interest, and leave open ample

alternative channels of communication’” near the Courthouse. Grace, 461 U.S. at 177

(citation omitted). For example, Defendants may address specific unlawful conduct by

enforcing generally applicable laws prohibiting the obstruction of traffic, banning the use

of weapons, prohibiting assault, and the like. If specific threats of imminent unlawful

activity arise, Defendants maintain the authority and responsibility to protect the safety

and rights of all people involved. What Defendants cannot do, however, is keep in place

policies that prophylactically ban protest in a traditional public forum. Absent evidence

                                             5


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 5 of 7
of actual obstruction, interference, or injury to individuals or property, full access to the

traditional public forum must be the default.

       For all of the above reasons, the Court should grant Plaintiffs’ motion and issue a

preliminary injunction enjoining Defendants from enforcing their restrictions on protest

on the Courthouse steps, the Courthouse grounds, the Courthouse sidewalk, the reserved

area, and the Confederate monument sidewalk.

Respectfully submitted,                                   Dated: August 12, 2020

/s/ Kristi L. Graunke
 Kristi L. Graunke                                        Vera Eidelman
 North Carolina Bar No. 51216                             New York Bar No. 5646088
 kgraunke@acluofnc.org                                    veidelman@aclu.org
 Daniel K. Siegel                                         Emerson Sykes
 North Carolina Bar No. 46397                             New York Bar No. 5020078
 dsiegel@acluofnc.org                                     esykes@aclu.org
 ACLU of North Carolina                                   ACLU Foundation
 P. O. Box 28004                                          125 Broad Street, 18th Floor
 Raleigh, NC 27611-8004                                   New York, NY 10004
 Tel: 919-834-3466                                        Tel: 212-549-2500

 /s/ Elizabeth Haddix                                     /s/ C. Scott Holmes
 Elizabeth Haddix                                         C. Scott Holmes
 North Carolina Bar No. 25818                             Lockamy Law Firm
 ehaddix@lawyerscommittee.org                             North Carolina State Bar No. 25569
 Mark Dorosin                                             scott.holmes@lockamylaw.com
 North Carolina Bar No. 20935                             3130 Hope Valley Road
 mdorosin@lawyerscommittee.org                            Durham, North Carolina 27707
 Lawyers’ Committee for Civil Rights Under Law            Tel: 919-401-5913
 P.O. Box 956
 Carrboro, NC 27510
 Tel. 919-914-6106
                                                          Counsel for Plaintiffs




                                                6


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 6 of 7
                            CERTIFICATE OF SERVICE

      I certify that on August 12, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system and e-mailed true copies of this motion and

attachments to the following:

      Anthony Biller, ajbiller@michaelbest.com

      William Hill, whill@frazierlawnc.com

      Clyde Albright, clyde.albright@alamance-nc.com

                                                        /s/ Elizabeth Haddix
                                                        Counsel for Plaintiffs




                                            7


      Case 1:20-cv-00613-CCE-LPA Document 59 Filed 08/12/20 Page 7 of 7
